Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20150228580 to Chen et al. (Chen).
Regarding Claim 26, Chen teaches an apparatus comprising: 
a substrate 102; 
an interposer 200 coupled to the substrate, the interposer comprising a first side and a second side, wherein the first side is adjacent to the substrate, and wherein a portion of the first side of the interposer comprises a recess (D1, D2, D4) in the interposer to define a recessed portion of the first surface and an un-recessed portion of the first surface outside the recess; and 
a component 250, wherein at least a part of the component is within the recess, and wherein the interposer comprises a first an d second through interposer 206 via but does not teach them extending from a first interconnect component of the interposer to the recessed portion of the first surface and a second through interposer via extending from the first interconnect component or a second interconnect component substantially coplanar with the first interconnect component to the un-recessed portion of the first surface.
However, mere rearrangement of parts with respect to the prior art that does not modify the operation of the device is a matter of obvious design choice (MPEP 2144.04(VI)(C)).  In this case, it Figs. 5A, 5B and 6, where some vias 118’ are shorter than other vias 118 to accommodate electrical interconnection between the component 124 and the die 102a, b and c.  Chen operates identically. Through vias 206 interconnect the component 250 to the dies 202A, B, and 310.  The specification lists Figs. 5A, 5B and 6 as various embodiments without any showing of any particular significance, unexpected result, or different mode of operation from the remaining embodiments. Therefore, the embodiment of Claim 26 is not patentably distinct from the disclosure of Chen.
  
Regarding Claim 27, Chen teaches the apparatus of claim 26, wherein the component is mounted on the substrate and is electrically coupled to the substrate (see Fig. 1 of Chen for example).

Regarding Claim 28, Chen teaches the apparatus of claim 26, wherein the first through interposer via has a first vertical length less than a second vertical length of the second through interposer via (see above regarding the rearrangement of parts; see also MPEP 2144.04(IV)(A), the different lengths are a mere change in size to accommodate the particular arrangement of the instant embodiments without a particular significance). 

Regarding Claim 30, Chen teaches the apparatus of claim 26, wherein the first side of the interposer comprises an inactive side of the interposer (facing down on the page), and wherein the second side of the interposer comprises an active side (facing up on the page) of the interposer.

Regarding Claim 31, Chen teaches the apparatus of claim 26, further comprising: 
a die 102a on the second side of the interposer.

Regarding Claim 32, Chen teaches the apparatus of claim 31, further comprising: 
a second die 102b on the second side of the interposer.

Regarding Claim 33, Chen teaches the apparatus of claim 31, wherein the second die is electrically coupled to the substrate through the second through interposer via (through RDL structure 212).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 26 above, and further in view of U.S. Pat. Pub. No.  20010010398 to Farooq et al. (Farooq).
Regarding Claim 28, Chen teaches the apparatus of claim 26, wherein the component is: 
electrically coupled to the interposer through a first interconnect structure; but does not explicitly teach that the component is electrically coupled to the substrate through a second interconnect structure.
However, in analogous art, Farooq teaches throughout a component 10 coupled to elements above 20 and below 50 it through solder balls 40.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Farooq in order to minimize lead lengths between the passive element, carrier, and semiconductor device, as taught by Farooq [0006].







Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 26 above, and further in view of U.S. Pat. Pub. No. 20090090001 to Taniguchi et al. (Taniguchi).
Regarding Claim 34, Chen teaches the apparatus of claim 26, wherein the component is a first component, but does not explicitly teach that the apparatus further comprises a second component, coupled to the un-recessed portion of the first side of the interposer such that the second component is between the interposer and the substrate.  
However, in analogous art, Taniguchi teaches multiple components 31, 32 mounted on the underside of an interposer 10 that does not have a recess. It would have been obvious to the person of ordinary skill at the time of filing to include a second component of Taniguchi with Chen in order to increase integration density, which is a constant driver in the semiconductor arts.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812